IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37183

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 597
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 18, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RYAN JAMES DERUITER,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of one and one-half years, for delivery of a controlled
       substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ryan James Deruiter pled guilty to delivery of a controlled substance. Idaho Code § 37-
2732(a)(1)(A). The district court sentenced Deruiter to a unified term of twenty years, with a
minimum period of confinement of one and one-half years and ordered the sentence to run
concurrent to a sentence imposed in Jerome County. Deruiter appeals asserting the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Deruiter’s judgment of conviction and sentence are affirmed.




                                                   2